Citation Nr: 1136975	
Decision Date: 09/30/11    Archive Date: 10/11/11

DOCKET NO.  08-25 538	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a higher initial evaluation for residuals of left knee meniscal tear than the noncompensable (zero percent) evaluation currently assigned. 

2.  Entitlement to service connection for a right knee condition.

3.  Entitlement to service connection for right foot and heel arthralgia.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Dan Schechter


INTRODUCTION

The Veteran served on active duty in the U.S. Army from October 1987 to February 2007.

The appeal comes before the Board of Veterans' Appeals (Board) from a May 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

In July 2011, the Veteran testified before the undersigned Veterans Law Judge at a Board videoconference hearing.  (The Veteran appeared at the Veterans Benefit Office at the VA Healthcare Center in El Paso, Texas, and his representative was at the RO in Waco.)  A transcript is of record.

The issues of entitlement to a higher initial evaluation for residuals of left knee meniscal tear and entitlement to service connection for a right knee condition are herein REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


FINDING OF FACT

At a July 2011 videoconference hearing before the undersigned Veterans Law Judge, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant that withdrawal of the appealed claim for service connection for right foot and heel arthralgia is requested.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal of the claim for service connection for right foot and heel arthralgia have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2011).

No additional notice or development is required for the claim for service connection for right foot and heel arthralgia because that claim is herein dismissed based on the Veteran's withdrawal of that claim.  

II.  Withdrawal of Claim for Service Connection for
Right Foot and Heel Arthralgia 

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204. 

In the present case, the appellant at a July 2011 videoconference hearing before the undersigned Veterans Law Judge withdrew his appeal as to the claim for service connection for right foot and heel arthralgia, and hence there remain no allegations of errors of fact or law for appellate consideration as to that claim.  Accordingly, the Board does not have jurisdiction to review the appeal of that claim and the appeal of that claim is dismissed.

ORDER

The claim for service connection for right foot and heel arthralgia is dismissed. 


REMAND

The Veteran contends that his service-connected disability, residuals of left knee meniscal tear, is more severe than is reflected by the noncompensable initial rating assigned, and also contends that he has a right knee disorder warranting service connection.  The Veteran was afforded a VA examination for compensation purposes in March 2007 addressing any disabilities of his knees.  The examiner found essentially a fully functioning left knee without disabling impairment, despite the previously identified meniscal tear by MRI.  The examiner found no current clinical evidence to support the presence of a disability of the right knee.  A current MRI of the right knee and negative findings upon objective examination bolstered the examiner's findings and conclusions.  On the basis of these findings and conclusions, the RO assigned a zero percent initial evaluation for the Veteran's residuals of left knee meniscal tear, and denied service connection for a right knee condition.   

However, the Veteran's service treatment records (STRs) reflect long-standing, if possibly intermittent, difficulties with both knees.  A treatment evaluation in August 1995 was for complained of bilateral knee problems of seven months' duration, with assessments between two examiners during that month of bilateral chondromalacia patellae or bilateral retropatellar pain syndrome (RPPS).  There was then patellar grind on the left but not the right, and an X-ray revealed a possible lesion in the left lateral femoral condyle.  The examiner was assigned to limited duty and physical therapy for the knees at that time.  

A May 2006 treatment record documents the Veteran's complaints of chronic pain in each knee, with objective evaluation showing a right knee shift compared to the left and tenderness to palpation in the right knee but not the left.  An assessment was not yet made at that time.  

An MRI in service revealed a left knee meniscal tear, and a report of medical examination in service in January 2007 noted that the Veteran's knees were then in braces.  The left knee then presented with mild tenderness medially.  A January 2007 examiner diagnosed a knee disorder without further differentiating between the knees.  

Thus, STRs reflect some difficulties with each knee, including some increased difficulty shortly before service separation, but with inconsistency in assessments of disability, if any.  

Based on the Veteran's testimony before the undersigned in July 2011 to the effect that his conditions of each knee were of greater severity than when last evaluated by the VA examiner in March 2007, a further VA examination is in order to address his knees.  The U.S. Court of Appeals for Veterans Claims has held that VA's duty to assist a veteran in obtaining and developing available facts and evidence to support a claim includes obtaining an adequate and contemporaneous VA examination which takes into account the records of prior medical treatment.  Littke v. Derwinski, 1 Vet. App. 90 (1990).  Because greater contemporaneity is likely required in the evaluation of each of the Veteran's knee disorders, further examination is required.  

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify any health care providers, VA or non-VA, who have treated or examined him for any knee problems since his VA examination in March 2007.  With his authorization as needed, obtain any such records for the claims file.

2.  Thereafter, afford the Veteran a VA orthopedic examination to address the nature and etiology of his right knee disorder (for which he is claiming service connection), and to address the nature and extent of his service-connected residuals of left knee meniscal tear.  The examination should be conducted by a physician with appropriate expertise to address disabilities of the knees.  The claims folder - including a copy of this Remand, any additional statement received from the Veteran, and any other additional evidence - must be made available to the examiner and must be reviewed by the examiner in connection with the examination.  All necessary tests should be conducted, and findings and conclusions should be explained to the extent this may inform the adjudication of the Veteran's claim.  The examiner should address the following:

a.  The examiner is advised that the current examination to address the Veteran's knees is necessitated by the Veteran's contention that the conditions of the knees have worsened since the last evaluation for compensation purposes in February 2007.  The examiner should nonetheless note the report of that examination together with the balance of service and post-service records, statements and testimony by the Veteran including as contained within the July 2011 hearing transcript, and other evidence of record, to inform his or her examination. 

b.  The examiner must review the Veteran's narrative history of disability in service and of any persistence/continuity of disability from service.  

c.  The examiner should note that the Veteran's statements of medical history may be accepted to support a medical opinion even in the absence of corroborating documentary evidence, where the Veteran is judged to be credible in his assertions and where he is competent to make the assertions.  (For example, the Veteran is competent to address a history of symptoms of disability and to address treatments received and past statements by physicians, but may not be competent to address the precise nature and/or sequelae of any injury or disability.)  

d.  The examiner should thus address the Veteran's contentions and their credibility or lack of credibility (if so indicated).  In so doing, the examiners should address clinical evidence and other evidence of record or as presented upon examination that may serve to support (or not support) the examiner's conclusions.

e.  For any identified disability of the right knee, an opinion must be provided by the examiner as to whether it is at least as likely as not (i.e., to at least a 50-50 degree of probability) that the current disorder was incurred in service or is otherwise causally related to service; OR, alternatively, whether such in-service incurrence or causation is unlikely (i.e., less than a 50-50 probability).  

f.  For the Veteran's service-connected residuals of left knee meniscal tear, the examiner should address the extent of service-connected residuals of left knee meniscal tear present as supported by current medical findings and the medical record, as well as credible statements by the Veteran.  Address the Veteran's complaints referable to the left knee and any other relevant evidence.

g.  If the Veteran's complaints of symptoms or impairments in functioning associated with his residuals of left knee meniscal tear are inconsistent with or unexplainable by physical findings, the examiner should so state, should provide an explanation of any such inconsistencies, and should state and explain any resulting conclusions as to the actual level of pain and level of work impairment or functional impairment due to residuals of left knee meniscal tear.  In other words, address the extent to which disability complained of by the Veteran is supportable by the medical evidence.

h.  Separately for each knee, address factors discussed in DeLuca v. Brown, 8 Vet. App. 202 (1995), of pain on undertaking motion, fatigue, weakness, and/or incoordination.  Explain any findings of additional limitation of motion or limitation of functional use with repetitive motion due to any of these factors, and reconcile these with other pertinent findings.
 
i.  The examiner should consider all pertinent evidence, including medical and lay evidence, and the credibility of such evidence.  When addressing the credibility of the Veteran's statements, the examiner should clearly articulate his or her conclusions about the credibility of the statements, and the reasons for those conclusions.  

j.  Note:  The term "at least as likely as not" as used above does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

k.  All opinions provided should include discussion of specific evidence of record.  The examiner must set forth the complete rationale underlying any conclusions drawn or opinions expressed.  The conclusions of the examiner should reflect review of the claims folder, and the discussion of pertinent evidence.  If an examiner cannot answer a question without resorting to pure speculation, the examiner must provide a complete explanation as to why that is so.

3.  Thereafter, readjudicate the remanded claims de novo.  If any benefit sought by the remanded claims is not granted to the Veteran's satisfaction, provide him and his representative with a Supplemental Statement of the Case and an appropriate opportunity to respond.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



____________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


